Citation Nr: 1128469	
Decision Date: 08/01/11    Archive Date: 08/10/11

DOCKET NO.  08-31 383	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUE

Entitlement to service connection for Hepatitis C.  


REPRESENTATION

Appellant represented by:	Colorado Division of Veterans Affairs


ATTORNEY FOR THE BOARD

E. D. Anderson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1968 to June 1971.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an April 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado. 

The Veteran requested a hearing before a member of the Board in his September 2008 substantive appeal, but failed to report for his scheduled hearing without providing good cause.


FINDING OF FACT

The Veteran's Hepatitis C did not have onset in service and was not caused or aggravated by the Veteran's active military service.  


CONCLUSION OF LAW

The criteria for entitlement to service connection for Hepatitis C have not been met.  38 U.S.C.A. § 1110, 1131 (West 2002 & Supp. 2010); 38 C.F.R. § 3.303 (2010).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection may be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred or aggravated in active military service.  38 U.S.C.A. §§  1110, 1131 (West 2002); 38 C.F.R. § 3.303(a) (2010).  In general, service connection requires (1) evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  See Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2010). 

The Veteran's service treatment records are negative for a diagnosis of Hepatitis C or any complaints of or treatment for symptoms of this disability.

VA treatment records show that the Veteran was diagnosed with Hepatitis C in 2004, after donating blood.  No etiology is noted.  

March 2004 and February 2005 VA treatment notes show that the Veteran denied intravenous drug use, blood transfusions, or symptoms of hepatitis, but had a history of multiple sexual partners.  

In a November 2006 VA treatment note, the Veteran claimed he had a blood transfusion in service.  In his November 2007 claim, the Veteran asserted that he cut his heel during basic training in service, and that he lost so much blood, he required a blood transfusion.  

The Veteran's service treatment records, including hospital records from the US Army Hospital at Fort Ord, show that in July 1968, the Veteran lacerated the back of his right heel on a wall locker.  The laceration was sutured under local anesthetic and the Veteran was admitted to the hospital for thirteen days, then discharged with a ten day temporary profile.  During his hospitalization, the Veteran was treated with Tetracycline to prevent infection and Darvon for pain.  Urinalysis, serology, CBC, and chest x-rays were all normal.  There was no involvement of any arteries, nerves, or tendons.  There is no evidence that the Veteran needed, or was given, a blood transfusion at any time following his injury.  The report is very detailed, providing highly probative evidence against the Veteran's claim of a blood transfusion during service with evidence that clearly outweighs that assertion. 

While the Veteran has repeatedly claimed that he received a blood transfusion in July 1968, the Board finds that the Veteran's service treatment records provide highly probative evidence his claim.  There is no evidence in these records that the Veteran received a blood transfusion, an omission the Board find significant given that such a serious medical procedure would likely be documented and is normally documented in such a detailed record.   The records also show that the laceration could be sutured using only a local anesthetic and that the Veteran's injury did not involve any arteries, nerves, or tendons, evidence inconsistent with the kind of injury that would require a blood transfusion, providing more factual evidence against this claim.  The service treatment records are highly detailed and there appears to be no missing records.  

The Board finds that this contemporaneous evidence has greater probative value than history as reported by the Veteran, particularly history reported as part of a claim for VA benefits.  See Curry v. Brown, 7 Vet. App. 59, 68 (1994).  

Additionally, the Board notes that after being diagnosed with Hepatitis C in early 2004, the Veteran denied any past blood transfusions, which further undermines the credibility of his current claim, making it less likely than not that the transfusion occurred, beyond the question of whether a transfusion was the causative factor.

Based on the above evidence, the Board finds that entitlement to service connection for Hepatitis C is not warranted.  There is no evidence of Hepatitis C in service or for decades after separation from service.  The Board finds it less likely than not that the Veteran's exposure to Hepatitis C was during his military service, and more likely after service.  The Board has also determined that the Veteran's claimed in-service risk factor, a blood transfusion, is not credible.  As the Veteran's Hepatitis C did not have onset in service and was not caused or aggravated by the Veteran's active service, entitlement to service connection for Hepatitis C is denied.   The evidence in this case is not so evenly balanced so as to allow application of the benefit-of- the-doubt rule.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 (2010).

The Duty to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the United States Department of Veterans Affairs (VA) has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010).  

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  This notice must be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the U.S. Court of Appeals for Veterans Claims held that, upon receipt of an application for a service-connection claim, 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating, or is necessary to substantiate, each of the five elements of the claim, including notice of what is required to establish service connection and that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  In this case, although the notice provided did not address either the rating criteria or effective date provisions that are pertinent to the appellant's claim, such error was harmless given that service connection is being denied, and hence no rating or effective date will be assigned with respect to this claimed condition.  

Here, the VCAA duty to notify was otherwise satisfied by letters sent to the Veteran in November and December 2007.  These letters informed the Veteran of what evidence was required to substantiate his claims and of VA and the Veteran's respective duties for obtaining evidence.  

VA also has a duty to assist the veteran in the development of the claim.  This duty includes assisting the veteran in the procurement of service medical records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  

The RO has obtained the Veteran's service treatment records, as well as VA treatment records.  

Under the VCAA, VA must provide an examination when there is (A) competent evidence of a current disability that (B) may be associated with service, but (C) there is insufficient medical evidence to make a decision on the claim.  38 U.S.C.A.  § 5103A(d).  Recently, the Federal Circuit has addressed the appropriate standard to be applied in determining whether an examination is warranted under this statute.  In Waters v. Shinseki, 601 F.3d 1274 (Fed. Cir. 2010) and Colantonio v. Shinseki, 606 F.3d 1378 (Fed. Cir. 2010), the Federal Circuit held that while there must be "medically competent" evidence of a current disability, "medically competent" evidence is not required to indicate that the current disability may be associated with service.  Colantonio, 606 F.3d at 1382; Waters, 601 F.3d at 1277.  On the other hand, a generalized lay statement suggesting a nexus between a current disability and service would not suffice to meet the standard of subsection (B), as this would, contrary to the intent of Congress, result in medical examinations being "routinely and virtually automatically" provided to all veterans claiming service connection.  Waters, 601 F.3d at 1278-1279.  Here, as the only evidence that the Veteran's Hepatitis C is related to his military service is his own unsupported lay statements, the Board finds that referral for a VA medical examination is not warranted.  On a factual basis, the Board has determined that his alleged causative factor (the alleged transfusion) did not occur, therefore, there is no basis for a medical opinion to be obtained to determine if it is as least as likely as not that the transfusion caused the disability at issue. 

Significantly, neither the appellant nor his representative has identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  Hence, no further notice or assistance to the appellant is required to fulfill VA's duty to assist the appellant in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

ORDER

The appeal is denied.  


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


